DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 14 October 2022, on an application filed 18 October 2019, which claims domestic priority to a provisional application filed 20 April 2017.
Claims 1, 12, 16 and 17 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Amendments

The rejection of claim 16 under 35 USC 112 have been withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Brennan et al. (U.S. Patent 9,529,969 B2), hereinafter Brennan, further in view of Hardy et al. (U.S. PG-Pub 2009/0029724 A1), hereinafter Hardy.

As per claims 1, 12 and 17, Brennan discloses a method and a system for distributing encrypted codes over a network to client devices, the system (Brennan, Figs. 1 and 3.) comprising: 
one or more processors; and at least one computer-readable medium storing instructions which, when executed by the one or more processors (Brennan, Fig. 1.), cause the system to: 
obtain respective information corresponding to a set of users or devices (See Brennan, e.g., C1L14-21 - "The present invention relates to an event based tracking, health management, and patient and treatment monitoring system ... which is tied to at least one specific phone number or other unique identifier of a mobile device ... "; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; see also. Fig. 1.); 
generate a respective event based on the respective information, the respective event comprising a respective action determined based on the respective information and respective parameters associated with the respective event, the respective parameters comprising one or more triggers for performing the respective action associated with the respective event (See Brennan, e.g., C1L19-21 - " ... a specific positive/negative event which is tied to at least one specific phone number or other unique identifier of a mobile device ... "; C6L26-27 - " ... custom QR codes for-tracking treatment events ... "; C7L66-C8L1 - " ... an event creation functionality of the event based tracking, health management, and patient and treatment monitoring system ... "; see also, Figs. 4, 5A-5C.); 
for each user from the set of users, generate a respective encrypted code with encoded data corresponding to the respective event and the respective information, wherein the encoded data includes respective executable data for ... communicating the respective event and respective parameters in one or more client applications associated with the user (See, e.g., C5L13 - " ... to read and send encrypted treatment data ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; C7L60 - " ... a specific and encrypted" QR code ... "; C8L2-4 - " ... the creation of a unique customized QR code associated therewith ... "; see also, Figs. 4, 5A-5C.); 
for each user from the set of users, transmit, over a network, the respective encrypted code to a ... device ..., wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, cause (See, e.g., C1L18-23 - " ... a unique/custom scannable code [e.g., a quick-response {'QR'} code] created for a specific positive/negative event which is tied to at least one specific phone number or other unique identifier of a mobile device, and a software application stored on the mobile device which enables the mobile device to (i) scan the unique QR code [on a card or other item] ... "; C5L13 - " ... to read and send encrypted treatment data ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C6L26-27 - "... custom QR codes for tracking treatment events ... "; C7L60 - " ... a specific and encrypted QR code ... "; C8L16-18 - "This QR code data [and any information related thereto] can then immediately be transmitted as a client alert to the respective client device"; see, also, Figs. 1-3.):
the respective event and the respective parameters to be provided to a respective client application on the respective client device, ...(See, e.g., C1L22-26 - " ... software application stored on the mobile device which enables the mobile device to (i) scan the unique QR code [on a card or other item], and (ii) log QR code data indicating the completion [positive] or non-completion [negative] of the event ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; see, also, Figs. 1-3.); and 
the one or more triggers to activate the respective client application or the respective client device to perform the respective action associated with the respective event, the respective action comprising transmitting, to the system or a display associated with the respective client device, an electronic message indicating a status of at least one of the respective event or the respective action associated with the respective event (See, e.g., Fig. 7 - "STATUS ... COMPLETE"; C1L22-26 - " ... a software application ... log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; see, also, Figs. 2, 3 and 7.); and 
receive an indication that the event has occurred or the one or more triggers have been satisfied (See, e.g., Fig. 7 - "STATUS ... COMPLETE"; C1L23-31 - " .. .log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] in real time into a particular profile in a database (e.g., in a cloud server) for event validation ... "; see, also, Figs. 2, 3 and 7.).

Although Brennan discloses electronic transmission of the QR code, see C3L55-60, Brennan fails to explicitly disclose:
	wherein the code includes data for deploying an event; 
	transmitting the code to a respective client device associated with the user from the set of users; and
	the event and the parameters to be deployed in a respective client application on the respective client device, wherein the deployed event is configured in the respective client application based on the respective parameters.

Hardy teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
wherein the code includes data for deploying an event (Hardy discloses submission of a calendar event to a user from a plurality of user, the calendar event containing details regarding the event and parameters, see Fig. 4a #410 and Figs. 5a-5c.); 
transmitting the code to a respective client device associated with the user from the set of users (Hardy, Fig. 4a #410 and Figs. 5a-5c.); and
	the event and the parameters to be deployed in a respective client application on the respective client device, wherein the deployed event is configured in the respective client application based on the respective parameters (The event of Hardy are deployed in the user’s calendar application based on the parameters, see paragraphs 3, 4, 51 and Figs. 6a-6b.) in order to permit “users of mobile devices, in particular SMS-enabled devices, to send, receive, and schedule calendar events over a network comprising heterogeneous mobile devices” (Hardy, paragraph 6.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the event-based tracking, health management and treatment monitoring system of Brennan include transmission of an event code containing parameters to a client device, the event of the event code to be deployed in the client application based on the parameters, as taught by Hardy, in order to provide an event-based tracking, health management and treatment monitoring system that can permit “users of mobile devices, in particular SMS-enabled devices, to send, receive, and schedule calendar events over a network comprising heterogeneous mobile devices” (Hardy, paragraph 6.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-11, 13-16 and 18-20, Brennan/Hardy disclose claims 1, 12 and 17, discussed above. Brennan/Hardy also discloses:
2. 	wherein the electronic message comprises at least one of an alert or a reminder, and wherein the respective action further comprises generating the at least one of the alert or the reminder (See, e.g., C3L15-22 - " ... providing various 'response' alerts. Alerts can include, but are not limited to, a reminder of an upcoming event, the receipt of a successful positive QR scan, the receipt of a successful negative scan, the receipt of a QR code scan outside the proscribed/associated timeframe, or no QR code scan received within the proscribed/associated date and timeframe."; see also Figs. 2 and 3.);
3. 	wherein the status of at least one of the respective event or the respective action associated with the respective event comprises at least one of a pending status, a completed status, a canceled status, or a start status (See, e.g., Fig. 7 - "STATUS ... COMPLETE"; C1L23-31 - " .. .log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] in real time into a particular profile in a database [e.g., in a cloud server] for event validation .. ."; see also Figs. 2, 3 and 7.);
4, 14. 	wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, further cause the respective client application or the respective client device to monitor the one or more triggers based on at least one of a status associated with the respective client device, a location service associated with the respective client device, or a time service associated with the respective client device (See, e.g., C3L29 - "real-time alerts of treatment events"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C10L23-24 - "based on time, date, location and completion of action items"; see also Figs. 2 and 3.);
5, 15. 	wherein the one or more triggers define one or more conditions, the one or more conditions comprising at least one of a time, a location, a precursor event, or a detected activity (See, e.g., C3L29 - "real-time alerts of treatment events"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event (i.e. medication management, attendance, therapy sessions. behavioral supports, curfew etc."; C10L23-24 - "based on time, date, location and completion of action items"; see also Figs. 2 and 3.);
6. 	wherein the respective parameters comprise network addressing information for communicating event-related information between the event management system and the respective client device over the network, and wherein the indication comprises an electronic communication transmitted over the network based on the network addressing information (See, e.g., C1L23-31 - " .. .log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] in real time into a particular profile in a database [e.g., in a cloud server] for event validation .. ."; C2L65-C3L2 - "a unique/custom quick-response {'QR'} code for a specific positive/negative event, and which is tied to at least one specific phone number or other unique identifier of a mobile device (e.g., smart phone, tablet etc.)"; see also Figs. 2 and 3.);
7. 	wherein the electronic communication associated with the indication comprises at least one of an alert, a notification, or a reminder (See, e.g., C3L15-22 – “... providing various 'response' alerts. Alerts can include, but are not limited to, a reminder of an upcoming event. the receipt of a successful positive QR scan, the receipt of a successful negative scan, the receipt of a QR code scan outside the proscribed/associated timeframe, or no QR code scan received within the proscribed/associated date and timeframe."; see also Figs. 2 and 3.);
8. 	wherein the encrypted code comprises at least one of an alphanumeric code, a QR code, a barcode, or a graphical pattern (See, e.g., C1L18-23 - " ... unique/custom scannable code [e.g., a quick-response {'QR'} code] created for a specific positive/negative event which is tied to at least one specific phone number or other unique identifier of a mobile device ... "; C5L13 - " ... to read and send encrypted treatment data ... "; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; C7L60 - " ... a specific and encrypted QR code ... "; see also Figs. 2 and 3.);
9, 20. 	wherein the respective client application comprises a calendar application, wherein the respective information comprises medical information corresponding to the user, and wherein the event comprises a medical event, the medical event comprises at least one of a treatment, a test, or a medical task (See, e.g., C5L13 - "to read and send encrypted treatment data"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C7L66-C8L3 - " ... an event creation functionality of the event based tracking, health management, and patient and treatment monitoring system, and the creation of a unique customized QR code associated therewith ... "; C11L20-21 - "setting up time parameters and authentication"; C12L27-31 - "As shown in FIG. 58, a reminder can be set up by checking the 'remind me' box to remind [via text message, email, call, video chat or other communication means] the client/patient/consumer and or the administrator of the event within a certain time frame before the scheduled event."; see also Figs. 2, 5A-5C.);
10. 	wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, cause the respective event and the respective parameters to be configured in the respective client application according to one or more formats or constraints associated with the respective client application, the one or more formats or constraints being defined by at least one of the respective executable data and the respective parameters (See, e.g., C5L13 - " ... to read and send encrypted treatment data ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C6L26-27 - " ... custom QR codes for tracking treatment events .. ."; C7L60 - " ... a specific and encrypted QR code ... "; see also Figs. 2 and 3.);
11, 18.	wherein the respective action associated with the respective event comprises an application programming interface call to a remote application, the call requesting execution of one or more functions by the remote application, the one or more functions being associated with the respective event (See, e.g., C5L54 - "the API"; C7L18-22 - "In an alternative embodiment, a processor that works with a particular user or client device can be located remotely instead of locally, and can be in wired or wireless communication."; see also Figs. 2 and 3.);
19. 	wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, further cause the respective client application or the respective client device to monitor one or more conditions associated with the one or more triggers, the one or more conditions comprising at least one of a time, a location, a precursor event, a condition detected via a sensor device, or a detected activity (See, e.g., C3L29 - "real-time alerts of treatment events"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event (i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C10L23-24 - "based on time, date, location and completion of action items"; see also Figs. 2 and 3.).


As per claims 13 and 16, Brennan/Hardy discloses claim 12 and 17, discussed above. The limitations contained in claims 13 and 16 are contained within the limitations presented in claims 2 and 3; and 6 and 7, respectively. Accordingly, claims 13 and 16 are rejected over Brennan/Hardy for at least the same reasons as indicated in the rejections of claims 2 and 3; and 6 and 7, respectively.


Response to Arguments

Applicant’s arguments filed 14 October 2022	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Hardy, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Brennan and Hardy, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (18 July 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
20 October 2022